Per Curiam.
The plaintiff, Catherine Fisher, was injured on December 5th, 1924, while standing or walking on the sidewalk on the northwest corner of Summer and Clay streets, in the city of Paterson, caused by a collision of the two trucks of the defendants. Negligence is charged against both defendants and the proofs justify the finding of the jury on that issue.
The trial resulted in a verdict against both defendants and in favor of the plaintiff, Catherine Fisher, for $20,000. Buie to show cause why the verdict should not be set aside and a new trial granted were obtained by each of the defendants. The reasons alleged for a new trial are identical in each ease. There is no merit in any of them except the third, viz., the verdict is excessive. This we think is so. If the plaintiff will accept $15,000 the rules will be discharged, otherwise they will be made absolute.